142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terrill MCGEE, Plaintiff-Appellant,v.Jack VALENTI, President, Motion Picture Association ofAmerica, Chairman Alliance of Motion Picture & TelevisionProducers (AMPTP);  Nicholas Counter, President, AllianceMotion Picture and Television Producers (AMPTP);  Chairman,Board of Trustees, Contract Services Administration TrustFund (CSATF), Defendants-Appellees.
No. 97-56221.D.C. No. CV-96-07925-TJH.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California Terry J. Hatter, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
We affirm the district court's dismissal with prejudice of Terrill McGee's action because his complaint "lacks an arguable basis either in law or in fact."   See Nietzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).3


2
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, McGee's request for oral argument is denied


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


3
 McGee's request for judicial notice is denied